Citation Nr: 1807470	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Whether the reduction in the rating for coronary artery disease from 30 percent to 10 percent was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to September 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A July 2011 rating decision proposed that the RO to reduce the rating for the Veteran's coronary artery disease to 30 percent; an August 2011 letter notified him of the proposed reduction; a November 2011 rating decision implemented the reduction prospective, effective February 1, 2012.   

2.  The reduction in the rating for coronary artery disease from 30 to 10 percent was based on, and supported by, the medical evidence of record, including a May 2011 VA examination which showed that the heart disease was manifested by a workload of greater than 7 METs, with no evidence of fatigue, angina, weakness, dizziness or syncope.


CONCLUSION OF LAW

The reduction in the rating for coronary artery disease from 30 percent to 10 percent, effective February 1, 2012, did not involve a due process violation, and was in accordance with facts found and governing law.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105(e), 4.104, Diagnostic Code (Code) 7005 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The regulations governing reductions contain their own notification and due process requirements.  38 C.F.R. § 3.105(e).  Therefore, the notice provisions of the VCAA do not apply to the rating reduction on appeal.  

The Veteran's private and VA medical records have been secured and he was afforded a VA examination to ascertain the severity of his heart disease.  VA's duty to assist is met.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary...will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).

The rating reduction here did not involve a violation of the due process provisions of 38 C.F.R. § 3.105(e).  An April 2011 rating decision granted service connection for coronary artery disease, rated 30 percent effective March 11, 2010.  A July 2011 rating decision proposed that the rating for coronary artery disease be reduced to 10 percent, and the Veteran was so notified by an August 2011 letter.  The letter also advised him that he had 60 days to submit additional evidence.  No additional evidence was received, and a November 2011 rating decision assigned a 10 percent rating for coronary artery disease, effective February 1, 2012.  

Under 38 C.F.R. § 3.344, ratings for disabilities that have continued for long periods at the same level (5 years or more) are subject to procedural safeguards that include a mandate of reviewing the record in full.  Here, since the 30 percent rating for coronary artery disease was in effect for substantially less than five years, the provisions of 38 C.F.R. § 3.344 do not apply.  Accordingly, the analysis proceeds to whether the reduction was warranted by the facts of the case.

Private medical records show that on testing in April 2009 (prior to the award of service connection) the Veteran had normal left ventricular function .  The ejection fraction was 71 percent.  In March 2010, it was noted that he had a past medical history of coronary artery disease with a 35 percent stenosis of the circumflex.  

On May 2011 VA heart examination, it was noted that there was no history of myocardial infarction.  An exercise stress test showed that the Veteran did not have dyspnea, fatigue, angina, dizziness or syncope.  He had a workload of greater than 7 METs.  There was no evidence of cardiac hypertrophy or dilatation.  A May 2011 echocardiogram show left ventricular ejection fraction was 60 percent.  The examiner commented that there were no objection findings of ischemic heart disease.  The Veteran had normal left ventricular systolic function.  

In June 2011, the VA examiner who conducted the May 2011 VA examination reviewed the record.  She noted that in February 2010, the Veteran's private physician stated that he had single vessel coronary artery disease with a 35 percent stenosis in the circumflex.  She noted that the Veteran was treated with medication and diet.  She also said that a nuclear scan in April 2009 showed normal left ventricular function, as did the May 2011 echocardiogram.  The examiner stated that the Veteran's coronary artery disease was non-ischemic in nature and was being treated with medication.  

Private medical records show that in January 2012, the Veteran underwent cardiac catheterization.  His left ventricular function was assessed as normal, with an ejection fraction of 65 percent.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be assigned, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding degree of disability is to be resolved in favor of the claimant.  38 C.F.R. § 4.3.

A 30 percent rating is warranted with a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted with a workload of greater than 7 METs, but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Code 7005.

The May 2011 VA examination showed that the Veteran had a workload of greater than 7 METs.  There was no evidence of fatigue, dyspnea, angina, dizziness or syncope.  The May 2011 echocardiogram and a January 2012 cardiac catheterization established that the Veteran had normal functioning of the left ventricle; there was no evidence of cardiac hypertrophy or dilatation.  The findings clearly fall within the criteria for a 10 percent rating, and do not approximate the criteria for a 30 percent rating.  See 38 C.F.R. § 4.7.  There is likewise no reasonable doubt regarding degree of disability shown.  See 38 C.F.R. § 4.3.  The reduction in the Veteran's rating for coronary artery disease from 30 percent to 10 percent effective February 1, 2012 was supported by the factual record, was made in accordance with governing regulations, and was proper.  


ORDER

The appeal challenging the propriety of the reduction in the rating for coronary artery disease from 30 to 10 percent effective February 1, 2012 is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


